DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 04/20/2022. In the applicant’s response, the Specification was amended; claims 1, 4-9, and 12-15 were amended. Accordingly, claims 1-2, 4-10, 12-19 are pending and being examined. Claims 1, 9, and 17 are independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-2, 4-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US Pub 2020/0090322, hereinafter “Seo”).

Regarding claim 1, Seo discloses an apparatus for learning an image of a vehicle camera (the method and system for training a machine learning model for sensor blindness detection; see fig.4), the apparatus comprising: an image input device configured to input an image photographed by a camera mounted on a vehicle (inputting a training image (“sensor data 102”) captured by a camera of a vehicle to a machine learning model 104 to train the machine learning model; see 102 of fig.4; see para.59); and a controller configured to: mask a fixed area in the image with a pattern image (wherein the training image (“sensor data”) has its corresponding ground truth data masking its blindness regions”; see para.60, lines 1-4, and para.61, lines 1-7. As an example, fig.2A illustrates an input (training) image 210A and its corresponding mask image 210B masking its ground truth (blindness) regions 214 and 212), wherein the sensor data (the training images) and the associated ground truth (mask) data may undergo spatial augmentation/transformation to train the machine learning mode, such as “rotation”, “zoom”, and “flip”; see para.67);
wherein the controller is configured to generate a first learning image by masking the fixed area in the image received from the image input device (wherein the masked image (see 210C of fig.2A) is generated by masking the fixed regions in the training image (see 210A of fig.2A) through the mask (see mask image 210B of fig.2A) in the corresponding ground truth data; see fig.2A and para.46). 

Seo does not explicitly disclose “convert the masked image into a plurality of images having different views” as recited in the claim. However, Seo clearly discloses that “the sensor data 102 and the associated ground truth data 404 may undergo spatial augmentation to train the machine learning model(s) 104… spatial augmentation may be applied to the sensor data 102 during training by applying spatial transformations (e.g., flip, zoom, rotation) and using the augmented sensor data 102 to further train the machine learning model(s) 104”. See Paragraph [0067]. The difference between the claimed invention and the method in Seo is obvious. The former is first to mask an image by means of a mask image, and then covert the masked image into another image having different view to generate another masked image for training the learning model. The latter is first to convert an image and the associated mask image into another image having different view and the associated another mask image having the associated view, respectively, and then mask the another image by means of the associated another mask image to generate another “augmented” masked image for training the learning model. Although the procedures are difference, the result is the same. One of ordinary skill in the art before the effective filling date of the claimed invention was made will appreciate that the two approaches would perform equally well and could be interchanged since doing this would amount to a simple substitution of one known method for another to obtain predictable results.

Regarding claim 2, 10, Seo discloses, wherein the image input device is configured to input, to the controller, at least one of a front image, a rear image, a left image, or a right image photographed by the camera (see fig.7B).

Regarding claim 4, 12, Seo discloses, wherein the controller is configured to perform the deep learning based on at least one image among the first, second, third, and fourth learning images (“training” by using “augmented images”; see para.66).

Regarding claim 5, 13, Seo discloses, wherein the controller is configured to: multiply the image input by a binary mask image to generate a first image in which the fixed area is removed (see 210A, 201B in fig.2A), invert the binary mask image to generate an inverse binary mask image, multiply the pattern image by the inverse binary mask image to generate a second image in which the fixed area is composed of the pattern image, and add the first image and the second image to generate the first learning image in which the fixed area in the image received from the image input device is replaced with the pattern image (see 210C in fig.2A).

Regarding claim 6, 14, 18, Seo discloses, wherein the controller is configured to: rotate the image received from the image input device by the reference angle, rotate a binary mask image by the reference angle, multiply the reference angle rotated image by the reference angle rotated binary mask image to generate a first image in which the fixed are is removed, invert the binary mask image to generate an inverse binary mask image, multiply the pattern image by the inverse binary mask image to generate a second image in which the fixed area is the pattern image, and add the first image to the second image to generate the second learning image in which the fixed area in the reference angle rotated image is replaced with the pattern image (“applying spatial transformations (e.g., flip, zoom, rotation)” to generate augmented images for training the learning machine; see para.67).

Regarding claim 7, 15, 19, Seo discloses, wherein the controller is configured to: rotate the image received from the image input device in a clockwise direction by the reference angle, generate the second learning image by masking the fixed area in the rotated image, and generate the fourth learning image by cropping the generated second learning image (“applying spatial transformations (e.g., flip, zoom, rotation)” to generate augmented images for training the learning machine; see para.67).

Regarding claim 8, Seo discloses the apparatus of claim 3, wherein the controller is configured to: rotate the image received from the image input device in a counterclockwise direction by the reference angle, generate the second learning image by masking the fixed area in the rotated image, and generate the fourth learning image by cropping the generated second learning image (“applying spatial transformations (e.g., flip, zoom, rotation)” to generate augmented images for training the learning machine; see para.67).
	
Regarding claim 9, the subject matter of the claim essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 17, claim 17 is rejected because the features of claim 17 essentially is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
6.	Applicant’s arguments, with respects to claim, filed on 04/20/2022, have been fully considered but they are not persuasive. 

On page 9 of applicant’s response, regarding claim 1, applicant argues:
“By contrast, claim 1 recites a controller configured to generate different learning images by using different combinations of image processing techniques. Specifically, claim 1 recites that the first learning image is generated by masking technique, the second learning image is generated by using rotating and masking techniques, the third learning image is generated by using masking and cropping techniques, or the fourth learning image is generated by using rotating, masking, and cropping techniques. Thus, Seo fails to teach or suggest the above discussed limitations as a whole.”

The examiner respectfully disagrees with the applicant’s argument. It is because claim 1 (claims 9 and 17 are as same as claim 1), as a whole, is satisfied by one limitation which is “to generate a first learning image by masking the fixed area in the image received from the image input device” while the argued limitations only are options and no need to be considered.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        4/28/2022